J-S08045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: THE INTEREST OF: H.C.,           :   IN THE SUPERIOR COURT OF
MINOR CHILD                             :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
APPEAL OF: A.C., MOTHER                 :        No. 1613 WDA 2016

            Appeal from the Order Entered September 23, 2016
            In the Court of Common Pleas of Allegheny County
            Orphans’ Court at No(s): CP-02-AP-0000060-2016

IN RE: THE INTEREST OF: L.C.,           :   IN THE SUPERIOR COURT OF
MINOR CHILD                             :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
APPEAL OF: A.C., MOTHER                 :        No. 1614 WDA 2016

            Appeal from the Order Entered September 23, 2016
            In the Court of Common Pleas of Allegheny County
            Orphans’ Court at No(s): CP-02-AP-0000061-2016


BEFORE:    GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED FEBRUARY 13, 2017

     Appellant, A.C. (“Mother”), appeals from the orders entered in the

Allegheny County Court of Common Pleas Orphans’ Court, which granted the

petitions filed by the Allegheny County Office of Children, Youth, and

Families (“CYF”) for involuntary termination of Mother’s parental rights to

her minor children, H.C. and L.C. (“Children”). We affirm.
J-S08045-17


     In its opinions, the Orphans’ Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

     Mother raises six issues on appeal:

        (1) DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION
        AND ERR IN GRANTING THE PETITION FOR INVOLUNTARY
        TERMINATION OF PARENTAL…RIGHTS PURSUANT TO 23
        PA.C.S.A. § 2511(A)(2), (5) AND (8)?

        (2) DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION
        AND ERR IN NOT DETERMINING SPECIFICALLY BY CLEAR
        AND CONVINCING EVIDENCE THAT CHILDREN WOULD
        NOT BE ADVERSELY AFFECTED BY SEVERANCE OF THE
        STRONG BOND EXTANT BETWEEN [MOTHER] AND THESE
        CHILDREN?

        (3) DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION
        AND ERR AS A MATTER OF LAW IN DETERMINING THAT
        PLACEMENT WITH THE FOSTER PARENTS IN THIS CASE
        (AND ADOPTIVE RESOURCE) WOULD BE IN THE BEST
        INTERESTS OF THESE CHILDREN?

        (4) DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION
        AND ERR AS A MATTER OF LAW IN FINDING THAT THE
        INVOLUNTARY TERMINATION OF FATHER’S PARENTAL
        RIGHTS WAS APPROPRIATE THUS PREVENTING RETURN
        OF CHILDREN TO THE FAMILY AND ABRIDGING MOTHER’S
        RIGHTS ALSO?

        (5) DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION
        AND ERR AS A MATTER OF LAW IN DETERMINING THAT
        THE INVOLUNTARY TERMINATION OF [MOTHER’S]
        PARENTAL RIGHTS PURSUANT TO 23 PA.C.S.A. §
        2511(A)(2), (5) AND (8) OF THE ADOPTION ACT BEST
        SERVES THE NEEDS AND WELFARE OF THESE CHILDREN?

        (6) DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION
        AND ERR AS A MATTER OF LAW IN DETERMINING THAT
        THE INVOLUNTARY TERMINATION OF [MOTHER’S]
        PARENTAL RIGHTS PURSUANT TO 23 PA.C.S.A. §

                                   -2-
J-S08045-17


          2511(A)(2), (5) AND (8) WAS IN THE BEST INTERESTS OF
          THESE CHILDREN?

(Mother’s Brief at 5-6).1

       Appellate review of termination of parental rights cases implicates the

following principles:

          In cases involving termination of parental rights: “our
          standard of review is limited to determining whether the
          order of the trial court is supported by competent
          evidence, and whether the trial court gave adequate
          consideration to the effect of such a decree on the welfare
          of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

              Absent an abuse of discretion, an error of law, or
              insufficient evidentiary support for the trial court’s
              decision, the decree must stand.       …    We must
              employ a broad, comprehensive review of the record
              in order to determine whether the trial court’s
              decision is supported by competent evidence.

          In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
          banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
          (internal citations omitted).

              Furthermore, we note that the trial court, as the
              finder of fact, is the sole determiner of the credibility
____________________________________________


1
  To the extent Mother’s issue #4 complains on appeal about the termination
of either birthfather’s parental rights to Children, Mother is not the proper
party to make that argument. See generally In re T.J., 559 Pa. 118, 124,
739 A.2d 478, 481 (1999) (stating: “In determining whether a party has
standing, a court is concerned only with the question of who is entitled to
make a legal challenge and not the merits of that challenge”; “the purpose
of the ‘standing’ requirement is to insure that a legal challenge is by a
proper party”). Therefore, we give Mother’s issue #4 no further attention.



                                           -3-
J-S08045-17


            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

      CYF filed a petition for involuntary termination of Mother’s parental

rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                      -4-
J-S08045-17



           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (a)(5), (a)(8), and (b).

     “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.” In re Z.P., supra at 1117.



                                    -5-
J-S08045-17


         Initially, the focus is on the conduct of the parent. The
         party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section
         2511(a). Only if the court determines that the parent’s
         conduct warrants termination of…her parental rights does
         the court engage in the second part of the analysis
         pursuant to Section 2511(b): determination of the needs
         and welfare of the child under the standard of best
         interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      The   grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.            In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. at 340.    The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

                                      -6-
J-S08045-17


      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8),           the

following factors must be demonstrated: (1) [t]he child has been removed

from parental care for [twelve] months or more from the date of removal;

(2) the conditions which led to the removal or placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266,

1275-76 (Pa.Super. 2003).      “Section 2511(a)(8) sets a 12–month time

frame for a parent to remedy the conditions that led to the children's

removal by the court.” In re A.R., 837 A.2d 560, 564 (Pa.Super.2003).

Once the 12–month period has been established, the court must next

determine whether the conditions that led to the child's removal continue to

exist, despite the reasonable good faith efforts of the Agency supplied over a

realistic time period. Id. Termination under Section 2511(a)(8) does not

require the court to evaluate a parent's current willingness or ability to

remedy the conditions that initially caused placement or the availability or

efficacy of Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396

(Pa.Super. 2003); In re Adoption of M.E.P., supra.


                                    -7-
J-S08045-17


     Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the

                                    -8-
J-S08045-17


        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert himself to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and
        emotional needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted,

upon the failure to fulfill…her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Donald R.

Walko, Jr., we conclude Mother’s remaining issues merit no relief. The trial


                                    -9-
J-S08045-17


court opinions comprehensively discuss and properly dispose of the

questions presented.    (See Orphans’ Court Opinions, filed November 17,

2016, at 11-15 and 9-13 respectively) (finding: during two year period since

Children’s placement with maternal grandparents, Mother made minimal

progress with her family service plan goals; court had serious concerns

about Mother’s ability to provide stable environment necessary for Children’s

physical and mental wellbeing; Mother admitted during proceedings she

struggled to achieve sobriety, was homeless at times, and was convicted and

sentenced to probation for prostitution; these behaviors are not safe or

conducive to Children’s wellbeing and display repeated and continued

incapacity to provide Children with essential care; Mother acknowledged to

Dr. O’Hara on March 22, 2016, that Mother was not in position to care for

Children; record suggests Mother is still struggling to achieve and maintain

sobriety; Mother had opportunity for two years to remedy her problems and

adequately support Children’s needs, but she failed to do so; Dr. O’Hara

testified adoption outweighs any potential detriment related to termination

of Mother’s parental rights to Children; Children’s secure attachment is to

maternal grandparents, who provide stable and nurturing environment for

Children;   Children   have   spent   majority   of   their   lives   in   maternal

grandparents’ care; Mother’s lack of stability poses threat to Children’s

emotional and behavioral needs; Mother attended only 70% of her

scheduled visits with Children; H.C. reported his desire to reside with


                                      - 10 -
J-S08045-17


maternal grandparents and said he does not enjoy visits with Mother; court

found no substantial bond existed between Mother and Children; termination

of Mother’s parental rights best serves Children’s developmental, physical,

and emotional needs; termination of Mother’s parental rights was proper

pursuant to Sections 2511(a)(2), (a)(5), (a)(8), and (b)). Accordingly, we

affirm on the basis of the Orphans’ Court’s opinions.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2017




                                    - 11 -
.   '~ .
                                                                                                                    Circulated 01 /25/2017 04:40 PM




                   IN THE CQ{J:RT Qf,COMMON PLEAS. OFALLEGHENY COUNTY, PENN$){LVANIA
                                      ,FAMILY PlVISJON-"""JUVENILE SECTION

                 lN '~                  INTEREST OF:. HiC., a.minor child,   CHILDREN~sFAST TRACK APPEAL

                                                                             OPINION
                 APPEAL OF; A.C.; natural mother,
                                                                             No.: ·CJ;>:.()2 . AP-0000060-2016
                                                                             FID: 02~FN-092189-2010
                                                                             JID:' 92l89-A
                                                                             Docket: l6l3' WDA 2016.

                                                                             BY:

                                                                             HonorableDonald :R. Wilk~\               Jr.
                                                                             City-County Building
                                                                             414 Gi~nt' Street; Room 706
                         lf')
                                            ~:~·- ,~          •.

                          CJ                                                 Pittsburgh, PA 15219
                                            '             .
                         C.',)              '
           0             ~H::              .. - "
                                           l
                                                     ·,

           tLJ           c,__              }
                                           :
                                           ..
                                              '
                                                     . ··· .l
           _J            !"""'-                 ·,
                                           :
                                           ,.
                                                      ..
                                                     .. , '   --
           LL            ::-.!';':~
                         C'
                         ......,..,..
                                           L.
                                                     •.
                                                                             COPIES      ro.
                     --=-
                     i.J''
                     ...... ,~·                                              .(j~µnselfor Allegheny County
                                                                             Children, Youth and :F~iiy Services.
                                                                             Alexandr~ G.niskm~,, Esq;
                                                                             Fort   Pm Commons            Bldg., Suite 101
                                                                             445' Fort Piit Blvd.
                                                                             Pittsburgh, PA 1$2lf}

                                                                              Counsel for HC. as Guardian ad Litem:
                                                                             :Cynthia, Moore, Esq.
                                                                             'Kid:{Voite              .
                                                                             437
                                                                              .   Grant
                                                                                   . -· . .. Street,
                                                                                                 .   ' Suite ·700
                                                                             Pittsburgh, PA 15219

                                                                             Counse] fol'. A:t.f
                                                                             Richard P .. Kimmins, M.B.A,,.l!sq.
                                                                             Richard P. Kimmins and.Associates
                                                                             P.O. 'Box 15884
                                                                             Pittsburgh, PA 15244
  IN THECOlJ.RTOFCOMMONP;LEASOFALLEGHEN.Y        COUNTY, PENNSYLVANIA
                    FAMILY DIVISION - JQVENILE SECTION


IN THE iNTE.REST OF: IJ.:C" a .minor child,              CJ.IJLDREN'·S FAST ;fRA'CK APPEAL

                                                         OPINION
APPEAL OF:. A.C.,. natural mother.
                                                         No;t.CP ..Q2,.DP'.;0Q()Jl91-2014
                                                         FID: 02-FN.:Oand foµm..f: that    Mother had 'been maderaiely complian] with the JJertnanen¢y plan, Se_e Permanency
Review 'Order, ~}.i:tted March 24; 201.5·, .Another Permanency ~ey_i~w Hearing-was. held .on June 16;

·zots and       the. Court found that Mother had made "minimal progress toward alleviating the

circumstances which necessitated the original placement," See Permanency Review Order, dated

June 16, ·2015. On October 13,, 2015' the· Court again 'held a Permanency Review Hearing.and again

found Mother.to 'be min~alJy -compliant with established' goats.' See .Permanency Review Ord.er~

dated October 1.3, ~15.

           :on April 12, ·201 l?,. the Court again found Mother- to. have, made ,·,mfohnal ·progress:toward

alleviating the circumstances which necessitated the original placement" of the .Child.. See

Permanency Review Order? dated April 12,. 2016,, On April 12~ 2(J16 the, Court determined that

.adoption.Would be the, new t>'erimm.ent placement goal. /d.; CYF subsequently fifod a. Petition for

Termination :of Parental Rights, Orr-September .23, 2016, following                     a hearing on.the Petition, this·
Court entered:an Order terminating the. parental rights' of Mother to the: :child. The .Court further

awarded custody' of lbe Child to cYF· .in. order to initiate c1qoption proceedings. Termination of

Mother's, parental rights also extinguished her right to object- to or .receive notice of adqp(ion

proceedings regarding.the Child. SeeOrder of Court, dated. September 23, 2()J6.. Mother appeals.

            Mother 'makes five arguments on. appeal. First, she contends that the. Court.erred and abused

its discretion in granting the Petition for Involuntary Termination of Parental Rights pursuant to g3

P11;CS.A. 2511 (a)(2) and (8); Second, Moth~r argues that the Court erred and abused 'its discretion

in not determining if the severance of the: bond existlng between Motbe.r and the Child would

adversely affect the Chlld. Third, Mother contends. that the Court' abused it$. discretion and erred

when it determined by clear and convincing evidence' that placement of the 'Child. with the foster'

I   The '0.rd~fof Court.states'tba]   "[i]h¢re 'has: been minimal compliance with perrµ~iieiicy plan, in that Mqth¢r   h_as not'
signed releases of information for tit¢ agency. Mother c!parents was Jn 'the best .interest of the· :Child. Mother also argues that 'Court abused Its discretion :in

findingthat the, iilvohuita~y termination of          the· parental rights best serves- the needs and welfare of
the Child .. :F').m:tlly· Mother argues that the· Court abused its discretion and erred in determining ~Y

dear and convincing evidence that: termination ·of parental'Jigh.Js was, 'm the Child's best interests

when he· stated that he wanted lo return home, See; Mother'& Concise Statement .qf Matters

Complained 9f ,011 Appeal,
                      -
                           .at Paragraph l(a)-(e).
                                           . ~ .
                                                   For the· following... reasons, 'this Court's Order
                                                              -




should be affirmed,

                                                         II! :FACTS

    a, AU~ghen-Y C;Qunty Office .of Children,Youth iartL.C/s father was driving when he rear-ended another vehicle. that was stopped .in front of him,       u.
Mother- was admitted lo 'the, intensive care unit and was treated for a .spinal :fr&~Jµ,;e. Id' At the

hospital Mother disdo~ed .her. 'use of: Subote~ and heroin; Id: Ms~ Saunders testified thatit was

cleat th~tMo.tber had relapsed and CYF wanted herto readdress her issues accordingly, Id>a.t 11,,

12.. The ·Child was removed from Mother's .care and           pia..~d in the custody· of bi~ maternal
grandparents, Jd;

        Based on Mother's self-reported relapse. CYF again established family plan goals. Id:

Sp~ifkitl1y, .CYF wafit~d Mother to continue drug and alcohol treatment and to be consistent irr
attending urine screens • Id: Mother was re-referred to .POWER for assistance./(!; at: 11. :POWER

reported to CYF; however, that 'th~y were unable to reach. Mother, ld, at 26. CYF never -received

.eonfirmation ~f Mother's POWER assessment'. Id. ·1;tJ 26, .Mother        was. also referred to. Mercy
Behavioral. Health (''Mercy") .for mental health services. Id. at. .16. :CYF reootnmended that Mother

participate fa a dual diagnosis program, that would address both her mental health and' her issues

with drugs and alcohol, Id; CYF' also provided in-home services. through. Wesley Spectrum to

Mother from .July 2015 until. September' 2015, Jd.. Wesley SpectniJII. services were discontinued,

however; because: of Mother's noncompliance. Id. C)W. received records t.hat Mother attended

Tadiso, an outpatient opioid treatment facility, for methadone. maintenance in the fall Qf 2014 until

December of 2015.. Id.    at 18~ Thereafter Mother, went to. Alliance for .methadone maintenance, Id;
Mother's. report indicated that at the time. of the. hearing: she was. not receiving any formal treatment

but.that .she intended to. go to Mercy; Id. M&, Saunders testified that CYF was aware that. Mother

was fast Involved in methadone. maintenance iii May of :2016,. Id; CYF. called in random urine.

screens .for Mother but she was· not consistent in her compliance, id: 'Mother was         called for 77
screens and attended 24, Id; at l9, Mother was ordered by the Court -to submit to hairfollicle tests


                                                  .4
and failed :m: do. SQ 011 multiple occasions. I& at.18, Mother reported to CYF that ,~he is "clean" but

Ms .. :$aund.ers testified' thatshe had no evidence.to support Mother's ciahn,/d: .at 19 .. Ms; .Saunders

further testified that at the time. 9f the: hearing. it: was :CYPs opinion,                     dmt   Mother .had QOl

successfully addressed.her addiction or completed her drug and alcohol goals. Id. at                  i8.
         CYF established       goals for Motherto obtain stable and appropriate housing.and.provided                    her

with information for shelters and other programs, Id. at               to, 20 .. Mother's housinghas     been.unstable

throughout rhe pendency of this. case. Id. at 20. Mother had housing with· LC/ s father                     :n:oro Mat of
2015 'until February of 2016 'when the couple was· ,evkteq, RL Following the eviction Mother was

homeless and staying at shelters or with friends .. Id: CYF considers cl parent to be homeless. if they

are, staying iii shelters. Id. Ms, Saunders testified that Mother.obtained housing with L.C}safather in.

July   or August   of :2016,   id. cl( 29~
          With respect to visitation, CYFhad established goals fotMothe,r to attend :parertting,~lass.es

and scheduled visitsand to maintain contact and cooperation with the agency! Id,                        :at JO; Mother
always visited the· Chilconfirmed visits and then failed to arrive as. scheduled. /(L       Tb.e duld   would   be taken     to the CYF

office .for a confirmed visit and the couple Would oftennot show, ld.:          -CY.F attempted    to solve the·

problem by requiring the couple to confirm visits 24 hours ahead of time; Id. at-3L Ev.en when the

couple confirmed. visits, however, there were times when they would not appear.                   ld; ·CYF had

difflculty communicatlngwith      Motlier and did   nor have   a working telepho11e- number for the. couple,

Ms. Saunders, testified that when she. was i,rr contact 'wifh 'Mother, .Mother was. compliant and made

an effort to workthrough. the- planning process,     Id. at 21.   Often, however, Ms. Saunders· had to be

physically present In order to communicate with. Mother.          id. at- 47. Ms.   Saunders further testified

that Mother has 'net met.her contact goals .. Id.

        Mother and. ·i.C. 's father attended only 132' of the 1 $7 :scheduled visits - "about 70%;" 14

at 30: TlJe· couple was initiaily given visitation twice per week: Thursdays from 4:00PM µntll 7-:00

PM and    Sundays   frQm.   12:00 PM until Z:00 PM. Id.' lly the: time ofthe September 23/, 2016

hearing! however, the vi!ilts were reduced to. once a week due to Iack of _progres~~·          Jd:   at. 38'. The.

most recent. ·vfojt. occurred on August 18,. 2016. _id. That Visit ended early because a CYF·

caseworker had concerns with the. couples' interaction with the Child. Id. l!t $(>,'. A confrontation

ensued between the couple. and. the caseworker when ·the caseworker terminated ·the session, Id.

        Given' the above information Ms; Saunders t~stined that Mother had not- successfully

completed the ·CYF family service: plan ,goal_s_1 Id, .at33 •. Bf the time of the hearing,     CYF remained
concerned that they could not     confirm whether    or. not Mother was still abusing drugs and that she.

had a history ,ofirtsta'biljty with respect lo housing: Id.




                                                      6
    b. Psy~lmiogfoal Evaluatlons

           Dr. O'Hara   is   ·1;1.   licensed psychologist in Pennsylvania who evaluated all ot' the· parties'

involved in. this caset:3, (See 'T.P,R .. Hearing, 9/13/2016) ..       Or. O;J.lll(a performed an        interactional

evaluation with the Child .and' the maternal grandparenrs on Match :1,. 2016. id. at 4. Thematernal

grandparents reported caring {or the Child for the majority of his life;             la. at 5. Dr. O'Hara testlfied
'that the maternal grandparents "presented with stability" and .had no .hi.~tt;Y .of substance abuse or

criminal adivity.ld .. ,at.4-6, The. maternal grandparents displayedpositive parenting $}µlis and were

·engaging. Id. at 6. The Child approached the maternal grandparents frequently and spontaneously

1:tnd lnteracted Well. with them. Id. Dr, O'Hara .further testified that the (;hilq displayed "all

indicators of secure attachment" to 'hls grandparents as caregNer~.Jd:

           Dr. O'Hara testified that Mother had previoµsl);1 reported to him in June. of 2013. Id: atB,

At ,tfiat time Mother reported that she was unable to commit to twice-weekly treatments which Dr,

O'Hara· found to be.warranted.for her3d. Mother also reported that.the Chlld had been in the-care of

his maternal grandfather for approximately one year when he was one year old. Id. Mother

participated in   ,m .individual evaluation with Dr. O'Hara· oil March            22,'2016;. Id.   at 4 .. Dr: O'Hara
testi(i.ed that there 'were a va.rfoty of 'Concerns surrounding Mother . Id at :s, Mother acknowledged

relapses   afi~r three· rehabs and .a variety -ofotlrer' treatments, .jd; at '9. Mother disclosed 'bcr criminal
history which includes convictions. for. prostitution, retail theft and possession, Id: at K She was.

unemployed, homeless and on probation at the time, of the. evaluation, Id. Dr. Q;H~ra: testified that

Mother had less than 90 days of "clean time" at .the time ofthe evalnation., Id. at. 9. Mother-reported

thatinnine sears her longest.period .·of"cleaiitime" was 18 months and that pi;i,rt ofjt was during her




3
  Dr. 'O'Hara t¢st.ified,onthe. second day ofa twQ~cfoy.hearlng; Citations-to histestimonyrefer to the transcriptfron;
tbe.Termlnation of Pafentai Rights Hearin~,qJQ/l:3/2016.                                                       .

                                                           7
_pte8Il~QCY with the Child .. 1¢.' b_r, O'Hara reported that. Mother was "defensive, 'in psychological

testing" and .diagnosed her with "opioid use disorder severe; 'on maintenance therapy;" Id.

        Dr, O!Hara ·,perfon.ned--ail interactiona] .evaluation with MotJi~r, LC.'s' father -and the      Cmid
on :Mar¢h 22~ 2016; Id; He, testified that Motherdisplayed positive patenting skills, that she· ·was

playful and calm' and thatshe showed ;iff~gion well. Id. During the evaluation me Child.was calm

and relaxed with Mother and :LC -:'s father and DL :O 'Hara found there to be components,of security

in their relatic:mship. Id: at 11. Dr. O'Hara testified, however, that he had substantial concerns

regarding Mother's .stability, /d.    ·at   12 . .Spedfici;\l_ly Dr . O'Hara ·was concerned that.Mother still

showed signs    Qf befog· unable to care for the Child despite him being removed           for twp years .. Id.

Mother acknowledged that stw was not in ·a· pos.itiwi: to care for the Chfld~ fa, During the '.evaluatiol)

·the Child displayed signs of noncompliance and when              o:r. O'Hara .askedhim   what   he liked about
his parents he.reported that he "did. not know.'; Id. ia:t .12,

        r». O'Hara    also conducted an individualevaluation with the Child on: March 1,. 2016; Id.

The Child presented as "happy and actjve" ar the evaluation. Id: Dr. O'Hara 'testified that he

believed that the 'Chil·d was on track With. milestones oflanguage, ~pgp~tfon and. movement. .ld.. ,~t 7·.

'The, Child reported to Dr: O'H:ar;Uh.athe preferred to reside with his maternal grandparents and 'that

he, did hot like visit~ with 'his 'Mother and L'C.'s: father; Id. Dr, O'Hara testified thar he had

concerns that warranted ongoing· treatment for the Child. Id: at 7. According to. the maternal

grandmother, the Child can . be ~'irtitalJlt· with visits" with· :Mother and LC.1s, father and has

difficulty sleeping without. sleep 'medication. Id ·Dr, O'Hara testified' tfui.t the Child exhibited

compulsive, destructive behav~b.r$ 1;1,11d :anxie~y and reported hitting' himself.        la. The   Chlld was

diagnosed with "at(entfon.deficit hyperactivity· disorder ('ADHIY), adjµ~trp.ent disorder with mixed




                                                        :s.
disturbance of emotions and ·conduct .and. ADHD:,combined                 presentation moderate," Jd. at.S. Dr;

O'H~.rntestified that the maternal.grand patents are ade.qµafelyaddressing these concerns, /d.

        Ot, O'.tfora considered .a.O ;of:the information from,CYF, discussed supra, and additicmal

.information from ~.dsV oice in rendering his opinion, Id. at 12? 13:. He testified that: he received

reports tha; Mother was not. attending treatment outside of.her methadone or suboxone clinics, Id:

In Dr. 01Harf:s. opinion' this tyj>e qf treatment ·is "substandard" on its 0WI1., Id: at 13'. He also·

considered the· evaluations and the level -·Qf' attachment between Jhe· Child and                       the maternal
grandparents as caregivers . .Id. He· testified that.without security.and'stability for children they are at

risk for a variety· of problems which .include a "lack of school readiness; behavioral issues,

depression· <11J.ci anxiety and' reactive .attachment disorder;" Id. .at 15. Dr. O;Hara testified that he

spoke. with the Chil4; ~- clinician Who, worked closely with the Child and the. maternal grandparents;

Id. at 14. the. clinician reported that the 'maternal. grandparents do a "great job fa foll0wihg:throµgh

[the Child's] intervention, and he 'interacts with .. them really, reallywell, [The              Q.niidJ had a bond
witp., hi$ grandfather since be was very young.'; Id;.nr. O'Hara had continuingconcerns regarding

Mother's fa.ilure to. address her "extreme lack,of;st!bflity ;" "significant substance abuse" and "long-

'term criminal activity." Id. a.t 15.Bas~d·OPthe foregoing Dr, O'Hara.concluded that thebenefits of

adoption for the Child with. 'the maternal grandparents outweigh. the potential detriment of

terminating Mother's parental rights, (d. at 16. Dr. O'Hara made these recommendations and came

to these conclusionsbased upon a. reasonable degree. ofpsychological c:eitamtydd •.



            Mother testified" that she, has been "clean from methadone" since June 21, 2016 and that.she

became '"clean" on· herown .. S{!t! T'.P.R. Hearing, 9/13/201~, at 35. Mother gave birth to, a third chi}cf
                                                           1




4. Mothertestift~d onthe second 4a.y 9(.a two-day hearing. Ci't~tion to his.testimonyrefers i.Q the transcript.from the
Termi11~tioq of.Parental Right~f:l~ariil_g;cir°9/l3_/2016. .
                                                               9
in November of. 2015. Id...at ~$., Mothertestified that she had three surgeries during 'her pregnancy

and. that she. was prescribed pain medication ·aecotding1y. Id. at :38. She .signed .a contract ·v.,iith her

doctors under which she agreed to submit to weekly drug screens. Id; at .39. The doctors 'would

continue to. administer pain management medication :sq Jong as thedrug screens reflected 'her use of'

methadone and ·ptes616 Pa. 309~ 317 (2012) (quoting In             NJ:   .8:L,W.~ 843 A.2d .380,        ~8J
(l>a.Superi2004)).
                                             DISCUSSIO.N

       ·In considering   a petition for termination   of parental rights a    trial   court   is charged with
·determining whether .grounds', for termination have been established by :cleat               and convincing
evidence under :23 :P@.'.C$•. ,§· 2511(a). The· Court shall give "primary consideration to the

developmental, ph ysicai and 'emotional needs and welfare ofthe child." Id, at§, i51 l(ll). The. statute

further provides nine (9) grounds Jo.r, termination. llished family service plan goals. Ms;_

Saunders, a CYF caseworker, -and Dr. O'Hara, a· psychologist.both testified regarding Mother's

lack of prowes~,- Given the amount of'time that the Cllild. has been in· placement and the· testimony

at the. hearing, this Co1.!ff .has serious: concerns regarding Mother's ability         to provide a stable
.environment necessary fof' the physical. and mental wellbeing of the Chiid, During the pendency of

                                                    11
this case Mother has admittedly .struggled to achieve sobriety, has been homeless :~d'· was· convicted

.and 'seoten.~d to Jirobation: for prostitution. None of these· behaviors are safe. or condu.~jv.~·to the

wellbeing· of the   :Child. These behaviors   'display a repeated and continued incapacity to· provide

essential care. Mother has attended '70% ofthe scheduled visits with.. the Child. and has been fa~geJf

.noncompliant and uncooperative, w.Ith .CYFs contact :and communication goals. AS recently as

March 22·, 2016, :M.other.acknowledged to Or. O'Hara that she was notin .a position to care for 't.he

Child.Despite Mothet's subsequentattemptsit was apparent atihe time ofthe hearing that these·

issues had not been adequately remedie~ by Mother;

        Section 25ll(a)(5) of the statute .enables a· trial court. to terminate parental right$ .paseci on a

finding that

        [:t]he child has been removed from the care -of the: parent by the court. or under .a
         voluntary agreement with an .agency for a period of at least six months, the
        .conditions which led to the removal or .placement of the child continue to. exist, the
         parent -cannotm. Will nm remedy those .eonditions\'vi thin. a. reasonable period oftime,
         the services or assistance reasonably available to the: parent are not likely to remedy
        the conditions which led to the removal or. placement of the child within a
        reasonable period ·of'tim.e and termination of the. parental rights would best serve- the·
         needs and Welfare: of tile child.

        AS discussed supra, ·the Ch.Ud was· removed from Mother's .care 'in June :of 2014. and .has

since beenplaced with Ms. maternal grandparents. The period of removal' far exceeds the 6~month

threshold provided for irt the statute. Despite the efforts of C\1\ KidsVoice, and Dr. O'Hara,

Mother· continued to display the behavior that warranted removal of the. -Child in. the first place.

Mother disregarded the, advice of CYF to contact TRAG and ·POWER for additional parenting

assistance. The Court is: cautious to accept Mother's·'claims .of Sobriety! 'Mother testified      that her
"clear; date'tls.June 21, 2016 .. Nor only is this a very recen; date with respect to the· twoyears that

this case .has 'been pending, but Mother .has acknowledged multiple relapses after repeated attempts

flt rehabilitation. At. the hearing Mother was unsure   as to whether she: could produce evidence of her
sobriety,   It appears· that given Mother's history of instability and inconsistency she is still

strtig@ing to achieve: .and maini;ifo sobriety, This case: has, been pending Wihh CYF since the

removal of the Child in m.H. Mother .has had two.·yeats, therefore, to become sober Mbackground and lack of prqgre~.s witbm a. two-year period' the :C.Owt determined that terminating

Mother's parental rightsserve the. needs and we'iJ11.re of the Child.

        AS stated suprq, Pa.C.S:. § 251 I(b) requires a court to consider the developmental, physical

and emotional    needs and Welfare of the ·~hild.. The Superior        Court   of Pennsylvania   has established

that :a trial court must consider the emotional bond, U.: any, between the patent and child. as a, factor

in determining the needs ·of i;l' child,

        the ·CQui:t Hrst considered the Child's .age during the pendeney ,ohhis, case; As :stated supra:

the. Child was· three:(3) yearsold when thecase was first.referred to .C:v:F. Between the.date of his

removal .and the ·rj~fe· that he. was adjudicated.dependent, he turned four. (4) years old. The Cb.i.ld was

six (6) years old at ihe time of (he hearing. The. Child ·has spentthe majority of his.lifein the custody

of his maternal grandparents. Mother re.ported.to Dr. O'Hara that the, Chi.lcJ spent one yearwith his
grandparents when he was one year old, The Child's clinician reported to Dr. O'Hara that. he :had. a•

close bond with his: maternal grandfather from a very young·a~. Mother was. given 'the opportunity

to visit the 'Child during the pendency of this' case but has only attended 70% ofherscheduled visits.

Dr. :(); Hara reported that the Chitq had expressed a desire to; reside with his. grandparents and that       he.
did not enjoy -visits with Mother. Due to the amount -of time that the Chilg has spent away from

Mother. in.the early years' of-his llfe, and Mother's wiliflJl lack ofvisitation, the Court findstha! there·

is'. not ~ substantial bond between      Motherand   the Child.

        Dr. O'Hara te~tlned that.Mother display~d pq~jllve parenting skills and: th&J :~he was playful,

calm and affectionate.        During the interactional evaluation, t);r, O'Hara found that the· ·Child

interacted well at times but that he showed signs of noncompliance With Mother, JJr, O'Hara further
                              .. .   ,                            ,_                              I
testified · that the Child displayed 'signs of .secure. attachment to his maternal .wandparep~ as

caregivers, While Mother!s positive interactions are noted, the Court fintj~ that; Child .has a strong



                                                        ,i4
bond with fiis .maternal grandparents, Given the .age of ~h.e Child .and ihe leve] qi attachment to· his

.maternal grandparents,     the Court finds: that termination of: parental rights best serves 'the
developmental, physical .and emotional needs of the C_hil'd;

                                                :CONCLUSION

        The law is dear that J.Jie purpose ofdependency actions is to determine a permanent

placement that bestserves the needs and welfare· ofthe      .child.   The purpose is.not to hold.children 'in

foster care until their parents get soberor become adequate caregivers nomatter'how longit' takes.

The Court determined      thatthe termination   of Mother's parental rights was necessary to serve the
interests.ofthe Child. For-the foregoing.reasons, this Court respectfully requests.that Mother's

.appeal be denied and, the decree terminating his parental _ri · ts: to the. Child be affirmed.

                                                                      . COURT:




                                                      15
,. ..   "                                                        Received 11/23/2016 5:34:07           PM ·superior Court Western District
                                                                                                        Circulated 01 /25/2017 04:40 PM

                                                                       Filed 11123/2016   5:34:07      PM Superior   Court Western District
                                                                                                                           1614 WDA 2016

                     IN THE COURT QF·COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                      FAMILY DIVISION - JUVENILE SECTION


                  IN tl:!E INTEREST OF: L.C, .a minor, .child,   CHILDREN'S FAST TRACK APPEAL

                                                                 OPINION
                  APPEAL O.f: A.C., natural mother.                                           -(,,,\
                                                                 No.: CP-02-AP-0000~:2016
                                                                 FID: 02-FN-0921$9-2010
                                                                 JID: 921898
                                                                 Docket: 1614 WDA 2016

                                                                 BY:
                                                                 Honorable Donald R. Walko,. Jr;
                                                                 City-County Building
                                                                 414 Grant.Street, Room 706
                                                                 Pittsburgh,.PA 1S219



                       t.n
                                  . . ...  ~.~     .
                                  ..• ,;,: ' .
                       CJ
                                   . ,_, --
                                                .-               COPIES 'TO:
                        i~         l...1
                                            .
            0           :  IN THE. COU&T OF COMMON PLEAS, OF Al~LEOtiENY :COUNTY 1 PENNSYL:VANIA
                          FA.MlL\' D.lV.($.l() N-JUVENILE :SECTION


 IN THE.INTEREST OF:L.C., aminor child,              ,t°HlLDREN~S FAST TRACKAPPEAL

                                                     OPINION
 APPEAL OF: A;C., natural mother.
                                                     No.: CP'-02'-DP-'CXJ0119b2014
                                                     Fii): 02-Fl~f-092189-ZOlO
                                                     ).iO: 9~i89-A

                                              :OPINION
                                                                                                  I,.
                                                                                 November     /7, 2016

                                    I.   PROCEDURAlAIISTORY
       Tots. appeal: stemsfrorrr the invol untary'termination oftheparental.rlghts. Qf. ihe.naruralmother,

A.C :("-Mothd'),to LC; {DiO,B',: Jl/       2013): ("the Child"). Allegheny County Office of Children,

Youthand Family Services,C'CYF;')        has been involved.with this family since November of'.2013.
MotherwasInitially compliant.with the. familyplan goals . established by' CYR On June 8,. 2014 the

Child was again referred to CYF after '.Mothei:. was' foy9iv~d in an accident and admitted to. being:

underthe 'influence of narcotics. The Child was removed and placed witb_ her. materna] grandparents.

       The, Child was adjudicat~d dependent on.September 8,: 2014. See Order of Court, dated

SeptemberS, :2014. The Permanent PlacementGoal.for the Child was'to return her to Mother; see:

Order of'Court, ·da.ted December 2, 2014~

       In the 'two years following· Ute. adjudication of dependency the Court held multiple

Permanency Review Hearings. Mother made· little to no pro~ess toward accomplishing: the

established familyplan ;gQ~l~~ On M~r~h '.24? :2015, the Court held a-Permanency Review Hearing and

found that .Mother 'had been' moderately compliant with the permanency plan .. See Permanency
 Review Order; dated Match '24, :201~·. Another: Permanency: Review He~i;og was held ·9n June 16,

 2015 and the Court. found. that Mother' had made "minimal. prqgress toward alleviating ·the

 circumstances which .n.e~s~it~teq the· original placement."               See. Permanency 'Review Order, dated

 June.Io, 2015. On October 13', 2015 the· Court again held a.Permanency lte~iew Heru-ing and again,

 fo.µnd, Mot.her to be minimally compliant with· .established goals.' See Permanency Review Order,

 dated. Octobet:13, 2015.

          On April 12'; 2016, the Court again found .Mother to, have· made 'minimal. progress toward

 alleviating the .circumstances w.hicb necessitated the original placement'' of the 'Child .. · See·

 PermanencyReview Order, dated April 12, 2ff16, On April 12, 2016 the Court determined that

 adoption· would be tile .new permanent placement goal; Id.                 CTF subsequently       .filed a Petition for

Termination of Parental Rights .. On. September :23, 2016, following a hearing :.(m the Petition, this

 Court entered an. Order 'terminating the, parental. rights of Motherto the Child, The Court. further

 awarded custody· ·of the Child to .CYF in .order to. infria~e adoption' proceedings,                   Termination of

 Mother's parental rights also extinguished her. right to object to or receive .notice of adoption

 proceedings' regarding t.he     Cmlct :S~(! Order     of-Court, ·dated $eptember'23, 2016; Mother appeals ..

          Mother makes.four arguments on· appeal. First,            she contends    that the Cour; 'erred 'and' ;i.\lu§ed

 its discretion tn.granting the Petition for Involuntary Termination of'Parental Rights: pursuant to 23'

Pa.C.'S;A. 2511(a)(2) and (8); Seccnd, MoUierargµes,thatth~CQurt                     erred.andabusedits discretion
 in not determining if the severance of the bond existing between Mother 'and the· Child would

adverselyaffect the 'Chi)d, 'f.hird, MPthercQntends that. the Court abused Its discretion and erred when

it. determined   by dear and convincing         evidence that' placement' of the 'Child. with. the· foster       patents




 ·the Ot~er,ofC<>\irt state.s ib~t ''[t]tie:r.e:has been miri';mal compliance with' permanency plan, in ihatMother has not
·1
.Sign_ed;releases.of'info'rmation ·for. the.agency, Mother. does not submit.to random urine screens. Motherdoes not
 mafo~aiti contact with the agency:"
was      in the best interest ,of the Chiid,_ Mother also argues 'that ·C~un :a.I>µ!ied lts discretion      in finding

that the .invol urttaty termination of the: parental rights. best serves, the needs and' welfare, of the Child .

See Mother' s Concise·Statement of. Matters Complained of on Appeal, at Paragraph l(a ):-~d), Forthe




                                                       :II. FACTS'.

      a. Allegheny County Office of Children, Youth and Family Services

            Amber Saunders, .a C'YF Caseworker assigned to the case, testified regarding the

circumstances under which the ·CJtlld became 'involved with CYF and 'Mother's progress thereafter.

Ms. Saunders·testified 'that ·cYF began working'wiih the family 'in November: of 2013 .due to 'issues

with dni.gs ·a.nd alcohol.    se« T.~.R. Hearing, 8/23/16, at R         Ms: :Saunders testified that .CYE initially

became· involved because the agencrwa~ infqrr.ned. Quit lhe Child ·b.ad tested posidve for cocaine a.nd

opiates at birth; Id. at '9. Mother was referred toPennsylvanfa Organization Jot Women in Early

Recovery{"POWER'\              /4; C)'F esw.biished-"family service plan goals" which.included completing ·
.drug and .alcohol and mental health evaluations, attending patenting classesand scheduled visitsat

Ai:sen.aJ Famqy an.d. Children's Center ('.'Arsenal''), .acquiring stable .and appropriate housing and

maintaining: contact ,and cooperation. with CYF,. 14; at 10.            '.M!i, s·a.µnd~r~ testified' that ·Mother wa!i
'initially compliant with the family plan goals. Id•. at 11,, 12. Oh June 8, 2014, .however, Mother and

the Childrs father were fu.vd.lve.d. in ·a. car accident, Id .. at '8. The Child's father was driving. when he

rear-ended another vehicle that.was.stopped in front of him. Id. Mother was admittedto the-intensive

care qriit and wes treated for a spinal fracture.Jd. Ai the. hospital Mother disclosed heruse of Subotex

.and heroin, Id. Ms, Saunders.testified that it was clear that M9Ute{bad rela.pse~ 'and' CYF wanted




:2'Ms.Saunders testified onthe first day ofa two-day hearing, Citations to her testimony. refer to. the transcript from
the Termination ·of Parental Rights Hearing of Si23/2016 ..
her to readdress.her'issues. accordingl y .1'd. at 11, 12; The· Child'was removed. from Mother' scare i!Od

:placed in.the-custody of her maternal g1]1n.qpa.re.ntsi Id;.

        Based on Mother's self-reported rel~pse CYF' again established family plan _goals; Id,

Specifically; CYF wanted Mother to continue drugand alcoho] treatment anq to-:be, consi~~ent 'in

attending urlne: screens, 14, Mother was re-referred to POWER fut assistance. Id. at ll. POWER

reported to CYF;, however, 'that they were unable to· reach .Mother. Id. at '26. CYF never received

confirmation of Mother's· J'OWER :assessment. kL                1;1t   i6, Mothe..r: was also referred .to Mercy
Behavioral Health t'Metcy") for mental health services; Id at 16. CYF recommended that Mother

participate in 1,1; dua] dlagnosis program that would address both her mental health and her issues With

drugs and alcohol. Id. 'CYF .also provided in-home services through Wesley Spectrum. to Mother

from July 2015 u11tH September 2Ql5.. Id: Wesley,Spectnim.sewjces· were discontinued, 'however,

because, of Mother~s' noncompliance, Id. CYF received records- diat Mother attended Tadiso, an

outpatient opioid treatmentfacility.for methadonemaintenance in the· fall of20J4·.untU December of

20i.5, .id.; at 18. ther~~ft.er :M:'c:>tlle_r went jo Alliance :for methadone maintenance. t,d~ 'Mother is report
indicated that.at the. time of the hearing she was not receiving any formal treatment but that she

intendedto'go to Me_rcy. rd,. Ms. Saunders testified tbat{JYF·was·awc1re-tbat MoUler: was Ja..st involved

in methadone maintenance: in Ma·y of 2016 . Id: CYF called in.random urine screens for Mother hut

she: was inconsistent in her compliance·. Id.•. Motherwas called for TJ screens.and attended-24, ld. at

)?. Moihe.r was wd'ered by the Cqµ_rt. to :~_µt,~n·. (o :l)ai_r follicle (~ts and: failed to do so on multiple:
occasions. Id. at   rs. Mother has' reported to· CYF thai she is "clean" hot Ms; Saunders, testified that
she has. no evidence tosupport Mother's claim. Jf.i.:,at.19·, :Ms. Saunders further tesjified that at.the

tirne-of'the heating it'was CYF'sopiiiion-that Mother.had not successfully addressed her addiction.or

completed her drug. and alcohol goals, HL ,at l8.


                                                        4.
        CYF had established goals for· Mother to obtaln stable and appropriate. housing.and provided
her with Information for shelters and other programs . .id.       at 'JQ, .20,   Mother's     housing.has been

unstable throughoutthe pendency.of this case, Id. ·at.20.. Mother.had housingwith.the.Child'sfathe»

from May 9f:2015 until February of .2016 when me couple was evicted. Id; Following 'the eviction

Mother was homeless and staying at shelters or with friends. Id; C)'Ji' considers a parent to be

homeless.lf they.are'staying.in shelters,   u. M,~; Saunders testified that.Mother obtained.housing with'
.the Child's.tether ,iil.Jµly or August of 2016; Id. at 29:

        With respect to 'visitation, ·CYP had. established goals for Mother       to attend   parenting classes

and scheduled Y.is'its '111d to.maintaincontact and cooperation   with the agency.Id. at 10, Mother always
visited the 'Childtogether withChild's father, Id.-, at 30. Visitswere 'initially required to be supervised

'until August o/2015 .. Id. Motherparticipated    in s~pezyJ~ed parentingvisits at Arsenal. Id. at 28 .. She

s1.Jccessful~y·rompletedlhe.Ars¥gal,program on May 19,.2015. Id From:.AµgµsJ 2015 untilMarch

of 2016 M:other was permitted to have unsupervisedcommunity-visits;              Id. CYF 'reverted back to

supervised visits due to ,~fety concerns when· Mother was: evicted and homeless. Id. Mother, and

Child's father visited the Child at the CYf EastOfflcethereafter.Jd at3Q,,            :Ms ..Saunders   testified'.

thatthe.staff who supervised the-visits had concerns.that .,Mother"inisreads·the [Child's] cues};/d: a.t

43 .· CYF had also recommended that 'Mother .attend the· Three Rivers Aoopt,im1 Council. ("TRAC.")

forindividualand family therapy. Id. at 33. Mother, however; failedtoengagethe Sei'vices.ofTR.AC.

Id. CYF hadcontinuous issueswltb visitation; Id. Motlier constantly confirmed visits and then failed

to arrive.as scheduled, Id'. The Child wouid be takento the CYF office for a confirmed visit and the

parentswould oftennotshow, id. CYF,,attempteq to :so.1ve the problem by requiring; the couple to

confirm v.isits:24.houts ahead oftime.      Id. at 31. Even after confirmation, however, there were tunes
when they would notappear, Id, CYFhad difficulty communicatingwith Mother.and did nothave.a
working telephone number for the -eouple .. Ms, .Saunders.testitied.that when She: was in.contact with

Mother, Mother was compliant and made. an effort to, work through the planning process .. lM .and Sundays, from 12:00 PM until 2:00 PM; Id: By tb~ time, 'of . the. September 23, 20iJ5

hearing; however, the yisi~swerereducedfo,.once,a:we¢k                     due to.lack of.progress.    Id. atJ8 . .Thernost
recent vi~it occurred on August 18, 20-1.6., Id; That visit ended earty because· a CYF caseworker.had

concerns, with the couples' interaction with the C.biid.Jd; at 56, A:conffontation ensued between· the

couple and the-caseworker when· the.caseworker. terminated.the. session. td.

         Given. the above information Ms .. $aµn.ders testified that Mother. had not successfully

completed the CYF         family service     plan goals .. Id .. at '3~.   By the· time of'the   hearing,   :CYF remained
concerned that theycould riot confirm whether or not Mother was stilf abusing.drugs and that she had

a.hlstory of instabilitywith respect to housing' . ./4~



         Di. O'Hara·.     fa   a licensed psychologist in Pennsylvania who evaluated all .of the J1aities.

involved in this case." ($e~ T:P.R. Hearing, 9/13/2016'). Dr. O'Hara 'performed an .interactlonal

evaluation with the· 'Child and: 'the maternal grandparents oh ·March I, 2016.Id. at 4, Dr. {)'Hara

testified thatthe maternal grandparents "presented ~dth stability" and had no history ·of substance

abuse. or criminal activitf.      iii. at .4.-6; The maternal .grartdparents        displayed positive· parenting skills

and were engaging. J& at ·6. The ·Child. approached 'the maternal .grandparents frequently and


3 Dr. O'Hara festifi~don. the second' day:of a two-day ~:el:\rjng; 'Citations to his testimony. ref,
spontaneously and interacted well with them; Id. Dr.. O'Harafurthertestified.that the Child displayed

···a.11 Indicators of secure 'attachment" to hergrandparents as caregivers, Id;

          Or. O'H.~ra·t.estified that Motherhad previouslyreported to.hirh.i.nJ1.me. of 2013. Id. at8. At'

that timeMotherreported            that shewas. unable to, commit to twice..weekly. treatments which Dr.

O'Hara found to. be warranted: for her; jd; Motherparticipated 'in               1,1.r.1 fnd.1vidual'   evaluation with t>r.

O'Haraon March          t2, 2016~ Id. at 4.          Dr. O'Ha,ra. testified that there were .a variety of concerns

.surroundlng Mother .. /d,at 8. Mother. acknowledged relapses.after thre.e rehabs and a variety of other

treatments . .ld. at:9. Motherdisclosed her. criminal.historywhich includes convictions for prostitution,

retail thd'i'and. possession. Id'. art She was unemployed, homeless: and on 'probation, at the time of

the- evaluation.   Id; D,r. O'Hara    testified that Mother had less than .90 days· of"~l_ean. tune"             at the. time
of   the evaluation .. Id; at 9. Mother reported. that In.nine years her'longest.period of "clean time" was

18 months and that part ofit was during her pregnancy withtheChild's older sibling.Id. Dr. O'Hara

reported that Mother wa~ "defensive in 'psychologica] testing" and diagnosed her wi.th "opioid use

disorder severe, .on maintenance therapy," Id.

          Dr. ,O'J-I&.r.a performed an interactional evaluation with Mother, the· Child's father and the

Child on.March      22;. 20f(i   kt; fie testified    that.Mother displayed.positive parentih$. skills, tha'l she was

playful andcalm and 'that she. showed ·affe_ctionwell. Id. During the evaluation the Child                        was. calm
and relaxed With the couple and Dr; O'Hara found there. to be components ·of se~w}ty fa. 'their

relationship, Id .. 'at 'll. Dr .. O'Hara.testified, . however; that.he. ha.d substantial concerns regarding
                                                                                                      -
Mother's stabilityJd, at 12. &pecifical~'y Dr.          Dr. -. O'Hara considered all c:>f the information. from.            CYF, discussed s~pra,. and           additional

.fofonnation from 'l21;, 2016. Id. at40. ·when.:~.s.k.ed If she had testsor screensto' confirm her sobriety, however, Mother

stated ·''I: believe so, 'I'd' have to look.I'm.no t sure/''!d; She further testified that.she 'is' in a "different

situation" in that.she has.stable housing-and is mi lenger on a maintenance prosram, 1,d. at36. Mother

:~tated that she. is voluntarily 'l!ti~ndfog Narcotics Anonymous ('.'NA"), and that she plans to st.art

attending.mental heijJ.th services at Mercyonce.her back injury is healed, 14 'She further testlfied that

she, is "in a better. place   wHh. the· [Child]" and that· they have "really good. visits." Id:
                                          STANDARDOFREVIE·W

         The standard' ofrev"iew in a terminaiion.of part:mt~l.r1gllts· case 'is that.of.an abuse of discretion,

'The Supreme Courtof Pennsylvaniaconfirmed the standard of review                as JoUows:
         [wjhen.reviewing an appeal from a decree terminating parental rights, [theSuperior
         Court.is] limited· to determining whether the. decision oftbe trial court is.supported by
        competent evidence .. Absent an abuse of discretion, an-error .oflaw, or insufficient
        e:videntiru:y support forth~ trialcourt's dectsfon, the decree must stand. Where ·a t.tial
        court 'bas gTarit~d ·a petition to. 'involuntarily terminate. parental rights, . [ihe Superior
        Court] mµ~_tac.cprd the' hearing.judge's decision the.same ·de.fer_e.n~e· tha{it:would :give
        to a jury verdict [The: Superior Court] must employ a· broad, comprehensive rev1ew
        of the record in order JO determine whether. .the trial court's decision is 'supported by
        competent evidence,

In re Adoption. of S;P.,, 616 :ea. 309, 317 '(2012) (quoting In· re: B:L..W., 843 A,za: 380, 383

(Pa.Supet:2004)).

                                                  DlSCUSSION

        'ln considering a petition for "termination of parental rights .a trlal courr is cb.1;1.rged. with

determiningwhether .groundsfor termination.have been established by clear and convincing evidence

.un~for 23 .Pa;C$. §' 25ll(a). The Court shall give "primary consideration to the; developmental,

physical and emotional.needs and welfare of the. child.vId. at §, 2511 (p). The statute further. provides

nine (9)-,grounds· for termination.. Id. at'.§· 251t(a) .. A petitioning party need only establish one of the




                                                          9
nine ·ground§ t.o support.a claim fort~nnina.don ofparentalrights. Id. In.this case; the.Court found that

Mother's parental rights should be. terminated pµu;1umt;to. §. 2S:1 l(a)(2),   :(5) ~md (8).
        Under:§· 2511(a)(2) a, trfaf court may terminate parental rights. based on· d~lltand convincing

evidence that the

        [ rjepeated and continued' incapacity.abuse, neglector refusalofthe parent.has caused
        the- child to be without essential parental care; control or .subsiste.nce: necessary fot":his
        pbyS.ical or menial Well-befog and 'the .corrditions and causes of 'the incapacity, abuse,
        neglect or refusal caoo.ot or  will
                                         not be remedied by .ihe, parent.                 .      .

        The   Child was .days old. when: this case was initially- referred. to :CYF in November of2()1~3.
As dis.cusse.d:supta,CYF estabiishe.dfamily,senrke_pfan goal's and Mother wets i,J;I.hially compliant.

It became clear, however, in June, of'20f4 that Motherhad relapsed when shewas involved- car

accident-and reported her'heroin.use    to 'the-hospital ~taff'. The· Child was taken into custody by·CYF
'and placed. with. her maternal grandparents. During: the: 1w9 years following· the· placemen; Mother

has made, little to noprogress with :respect to: e.stabllshedJamQ:y. service pl;,1.11 goals. Ms .. Saunders, a

CYF caseworker, 'and Dr. O'Hil.ra·, a psychologist, both· t.~stifiedJegarding:Moth~r'.s lack of progress,

Given the amountoftime       that the Child has been in placement a.r1d:thetestimo11y at the hearing, this

Court has serious, concerns regarding Mother's ability to provide a stable environment necessary for

the physical and mental wellbeing of the Child·. During the.           pendency of this        case M.other has·
admittedly struggled to achieve sobriety, has been 'homeless. and was .convicted and sentenced to

probation for 'prostitution .. .None of these behaviors are safe· or eonduclve to the wellbeing of the

Child. These.behaviors display a rep~llted' and continued. incapacity to provide. essential.care.Mother

has attended 70% of the scheduled visits with the .Child 'and .has been largely noncompliant and'

uncooperative. witf CYF's contactand.communication goals, As.recentlyas Match 22, 2016 Mother

acknowledged to Dr. O'Hf!ra. that she was not in ~ position to care for the Child. Despite 'Mother's



                                                      10
subsequen; attempts, it Was apparent at the time of the· .h.earlng that these issues. had not been

adequately terned.Jed   by Mother;
        Section :25fl(a)(5): ·ohhe statute enables· a trial. court to terminate _parent_a.l rights based on .a

finding that

        [t]he child 'has been removed from the care of the parent by the court or under· a
        voluntary agreement with an agencyfor a period .of atJeast six months, the conditions
        which led tothe removal or placement of the-child continue to- exist, the parenrcanno;
        or will not remedy those conditions within a reasonable period.oftime,theservlcesor
        assistance reasonably available. to the parent are not likely to remedythe conditions
        which led to .the removal or placement of the child within a reasonable period oftime
        and termination of the· parente] .rights would best serve the: needs: and 'welfare of the
        child,

        A'.s discussed supra, theChildwas removed from Mother's care in June of2014- and has since

· beenplaced with her.maternal.grandparents .. 1'he period of removalfarexceeds the 6,,month threshold
                                                     1




provided.for in the statute ... Despite the e{:(cnts of-CYF, Kids Voice and Dr. O'Hara, Mothercontinued

to .displaythe behavior that warranted.removal of th.e, Chflct· in the.first place, Mother disregarded     me
advice of cy_p· to contact TRAC and POWER for additlonal. pare·ntihg assistance, The: Court is

cautious to-accept.Motber's claims ofsobriety, Mothertestified that her "cleandatev'is' June _2{, 2016;

Not only is this a very recent cJ~~:with·respect to theitwo years that this case has been pending, Mother

has acknowledged multiple relapses, aft~r repeated attempts al .~ehalJilitatfon•. At the: hearingMother

was unsure as-to whether shecould produce evidenceof her sobriety.. Itappears that.given.Mother's.

history .of fost~l>ility. .and inconsistency she ts still struggling: to achieve .and maintain .sobriety, This

case.has .been.pending, with CYF since the· removal of the 'Child in Z:014 ..Mother has had two years,

therefore, to become sober and stable. The Court find.s: that two years 'is more than a reasonable

amount of time-to remedy Mother's problems irr order to adequatelysupport the 'needs of-Ule.:C:luld.

        Dr. O'Hara :iestified that adop.tfort at this 'point. outweighs arty potential detriment of the
termination of parental .rights. The      Child has become attached' Jq the maternal grandparents.as

                                                     11
caregivers, Materna] grandparents provide .: a stable and .nurturing.environment for the Child'. The:

lack of stability .and security offered by Mother pose a. threat to the. emptio:n.al and b¢hav:io..al needs

ofthe Chlld .. Based on the foregoing the Court determined that.termination of Mother's parental

rights: serves the needs and welfare of the Child.

          Under§ 25.t l(a)(S) a. trial court may terminate _parental rights based upon tr finding ofclear


                                                                                        (

          [.t]he. 'child has been removed from the care. of the parent by: the court or under a·
          ·voli.frttary 'agreement with an.agency, 12 months or .more have elapsed from· the: elate·
          of removal .'or placement; the ~ond.1tion~ which led lo the removal or placement of the·
          c_hild· continue to exist and termination of parental rights 'would best serve the heeds
          and welfare ofthe child.

          The Cher .maternal grandparents-on June· 8,. 2014.. the ,Chi.id, wasless than seven {7) months.old at-the time

of'herremoval and was nine: (9) months old when she was adj\lcJ.i.~ated,d~pendent. The Child hasspeni

the majority of her 'life in the custody .of her maternal . grand.parents. Mother was given ~b~ opportunity

to visit the Children ·during the pendenc:y of thi~, q1s~'but has only attended 70% of het scheduled

visits. Due to .th.e ·1µ1J9upt      Qf time· that; the Child   has spenUiWay from Motiwr ln the early y~rs of her

life and Mother's Willful lack·ofvi$itation,           the Court.finds that there is nora   substantial bondbetween

Mother
   .   and
        . ·-··· the
         '       ····· Child.
                        ....


             Dr. O'Hara testified. that Mother displayed positive parenting skills· and that She. was playful,

calm and affectionate, During the .interactienal evaluation.Dr, C:)"I:Iarnroqnd that the Child interacted

well with Mother:         r». O'.fJ(l,ra.   further ~estified, however, that the Childdisplayed      signs of secure

attachment to her maternal grandparents as caregivers, While· Mother's positive interactions :ate

noted, the 'Court finqs         ~hal Chi id has: as trong   bond with her maternal ~andparents.     Given the age of

the Child and the level ofattachment to their maternal grandparents; the Court finds that.termination

.qf parental rights best serves· the developmental, physical and emotional needs of the Child.

                                                      :CONCLUSION

             The. law is dear that the ,purpose of dependency actions         Js to deten.nine a permanent
placement that.best serves the needs and. welfare of the child, The-purpose.is norto hold children in

foster care until their patents' get sober-or become adequate caregiversno matter- how long it fakes.

lle Court determined thatthe.lermination               of Mother's.parental rights was newss~y'tO serve the

interests· ef.the Child. For the foregoing reasons, this Court respectfully requests that Mother's

appeal.be denied and the decree terminating her paren~~l riglits to the. :Chiicl be af!limed,


                                                                     7'A1.~URT:
                                                                     ----i7..._                          _,,J,

                                                                13
                                                                           7